DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claim 1, the addition of new claims 43-50, the cancellation of claims 34-37, 39 and 42, treated as being non-elected without traverse based on the preliminary amendment dated 02/27/2020, via an Examiner’s amendment and the arguments, filed 06/06/2022, has overcome the rejection presented in the previous Office Action dated 12/24/2021. Therefore, the Examiner has withdrawn the rejection in this present action.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 34-37, 39 and 42 directed to methods of fabricating an integrated circuit or an integrated circuit non-elected without traverse.  Accordingly, claims 34-37, 39 and 42 have been cancelled. The Examiner acknowledges Applicant’s request for rejoinder of these now cancelled claims. However, the Examiner points out that while claim 1 is directed to an allowable product, as will be discussed below, the method and apparatus of claims 34-37, 39 and 42 are not properly rejoined because the claims as presently written do not recite dependence from claim 1 nor do the claims as presently written require all the limitations of patentable product recited in claim 1, as required by MPEP 821.04 (b). Therefore, rejoinder of these method claims is not proper and in furtherance of allowance and issuance of the patentable claims in this application the claims are properly cancelled via this Examiner’s Amendment. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-2, 5, 8, 12-13, 21 and 40-41 were rejected as being unpatentable over Bass (US 2013/0224652). Presently, Applicant has amended independent claim 1 to now recite, ‘…A resist composition comprising: (i) a secondary electron generator, which increases the radiation-sensitivity of the resist composition, comprising a compound having an effective atomic number (Zeff) greater than or equal to 40; and (ii) a base component which is a radiation-sensitive resist material that undergoes a change upon exposure to radiation, such that radiation-exposed base component has different solubility properties to unexposed base component, wherein the effective atomic number (Zeff) is calculated as: Zeff = ƩaiZi, where Zi; is the atomic number of the ith element in the compound, and ai is the fraction of the sum total of the atomic numbers of all atoms in the compound constituted by said ith element, and wherein the secondary electron generator comprises a d-block, p-block, or f-block metal species.’ Applicant persuasively demonstrates how these amendments to claim 1 distinguish the resist composition of claim 1 as amended from the disclosures of Bass. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Bass or that teach and/or suggest the resist composition of independent claim 1 as amended. Therefore, independent claim 1 and claims 2, 5, 8, 12, 13, 21, 40-41 and new claims 43-49 depending therefrom are allowable. Applicant has also added new independent claim 50, which is directed to a method for preparing a resist composition, such as the resist composition of claim 1. New independent claim 50 also recites limitations which distinguish the resist composition of claim 1 from Bass and other relevant prior art. Therefore, new independent claim 50 is allowable. With no outstanding rejection or objection remaining, all pending claims are in condition for allowance and the application can issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899